Case: 4:17-cr-00100-NAB Doc. #: 201 Filed: 04/19/19 Page: 1 of 2 PageID #: 1483



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                             Plaintiff,           )
vs.                                               )        No. S1-4:17-CR-00100-NAB
                                                  )
HENRY R. RYCHLIK, JR.,                            )
                                                  )
                             Defendant.           )

                            MOTION FOR CONTINUANCE

       COMES NOW Defendant Henry Rychlik, by counsel Christopher Slusher, and

moves this Court, pursuant to 18 U.S.C. § 3161(h)(8)(A) and (B), to remove this case

from the scheduled trial docket and to continue this case at least 60 days to a trial docket.

                              SUGGESTIONS IN SUPPORT

            1. There are other related cases pending in this Court that necessitate a

               continuance of this matter.

       2.      This continuance is not sought for purpose of dilatory delay.

       3.      In accordance with 18 U.S.C. § 3161(h)(8)(A) and (B)(iv), it is submitted

that a continuance outweighs the best interests of the public and the defendant to a speedy

trial, which is required by 18 U.S.C. § 3161(c)(1).

       4. The government is not opposed to this request.

       WHEREFORE, defendant, Henry Rychlik, respectfully requests this Court,

pursuant to 18 U.S.C. § 3161(h)(8)(A) and (B), to continue this case at least 60 days to a

trial docket, or to any other subsequent date which this Court deems appropriate.
Case: 4:17-cr-00100-NAB Doc. #: 201 Filed: 04/19/19 Page: 2 of 2 PageID #: 1484



                                       Respectfully Submitted,

                                       HOLDER | SUSAN | SLUSHER

                                       By     /s/Christopher A. Slusher
                                       Christopher A. Slusher (#39321)
                                       107 N. Seventh St.
                                       Columbia, Missouri 65201
                                       Telephone - 573/499-1700
                                       Telecopy - 573/499-0969

                                       ATTORNEY FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

I hereby certify that on this 19th day of April, 2019, I electronically filed the foregoing with the
clerk of the court using the CM/ECF system, which sent notification of such filing to the
following:


Charles Birmingham, Esq.
Gilbert C. Sison, Esq.
Kyle Bateman, Esq.
United States Attorney’s Office

                                                      /s/Christopher A. Slusher
                                               Christopher A. Slusher




                                                  2
